Citation Nr: 1448315	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumber spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

The current appeal come before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  The case was subsequently transferred to the Roanoke, Virginia VA RO.

The Veteran was afforded personal hearings at the RO in March 2011 and in June 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record. 

By decision dated in August 2012, the Board reopened the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.  The issue was subsequently remanded for further development.

The case was remanded once again by Board decision in March 2014.


FINDING OF FACT

The evidence is at least in equipoise that degenerative joint disease of the lumbar spine is as likely as not made chronically worse by service-connected right ankle disability. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, degenerative joint disease of the lumbar spine is aggravated by service-connected right ankle disability. 38 C.F.R. §§ 3.102, 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim unless the assistance would not aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  In view of the Board's favorable decision below, further notice and assistance are unnecessary to aid the appellant in substantiating this claim. See Wensch v. Principi, 15 Vet. App. 362 (2001).

Pertinent Law and Regulations

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Legal Analysis

Service treatment records reflect that on induction examination in July 1968, the Veteran denied back trouble of any kind.  The spine and musculoskeletal system was evaluated as normal.  He was seen in the dispensary with a complaint of low back pain in February 1970.  An X-ray revealed that the anterior superior corner of L4 was slightly irregular with minimal lipping.  The impression was minimal changes at L4 and developmental variation of a limbus vertebra as the primary consideration.  In March 1970, it was recorded that he strained the right back over the right scapula.  

The Veteran was admitted in April 1970 and underwent a right ankle surgery.  It was noted that this had been precipitated by an old football injury in 1964 with numerous ankle injuries since that time leading more recently to marked instability and inability to walk over uneven ground.  On examination in August 1970 for discharge from service, the Veteran denied back trouble of any kind.  The spine was normal on examination.

On VA examination in January 1971, the Veteran complained of back pain.  A lumbosacral spine X-ray disclosed an un-united or mal-united epiphysis of the upper and anterior margin of L4 associated with mild roughening of the upper and anterior margin.  There was mild rotoscoliosis with convexity to the left.  Following examination, the diagnoses included back pain, history of, not found on this examination and residuals of tendon transplant, right ankle, for instability.

By rating action dated in March 1971, service connection was granted for residuals of right ankle tendon transfer, rated 10 percent disabling.

In VA outpatient records dated in December 2002, the Veteran complained of chronic low back pain with paresthesias and numbness of thighs.  He indicated that he had low back pain secondary to ankle injury.  A VA X-ray of the lumbosacral spine in May 2002 was interpreted as showing extensive calcification involving the disc at the level of L3-L4.  It was noted that there were probably some old arthritis changes at L2-3 that might have represented a limbus vertebra.  The remainder of the study was unremarkable.  

The Veteran underwent VA examination in April 2004.  Following examination, it was not felt that the back disorder was secondary to abnormal gait related to the right ankle disorder.  In a May 2004 addendum, the VA examiner stated that degenerative arthritis of the lumbar spine was more likely than not unrelated to, caused or aggravated by the service-connected right ankle.  

Subsequently received was a clinical report from a clinical report from Coastal Neurology and Rehabilitation Center dated in February 2004 noting that X-rays of the lumber spine in May 2003 had disclosed significant degenerative disc disease with calcification of the L3-L4 intervertebral disc.  Gait and station were noted to be mildly antalgic.  The impressions were cervical/lumbar radiculopathy/spondylosis and old compression fracture of the thoracic spine.  

In October 2006 and July 2007, J. G. McCabe, D.O., related that he had treated the Veteran multiple times over several years.  He stated that in reviewing the records, the appellant's pain symptoms went back to military service, with pain on and off since that time.  It was the physician's opinion that back problems and severe back pain were more likely than not a residual from injury that occurred during military service as he seemed to have continuing problems over the years.

The Veteran underwent a VA examination in December 2009 and provided history of lifting another soldier in service and developing back pain.  Following examination, the examiner found that in-service pain and muscle strain resolved without further complaint and that a lumbar spine X-ray was normal except for a minor congenital deformity.  The examiner stated that there was no evidence of a spine problem at separation, no further documentation of low back pain until 2003, and no continuity of care over the 33 years since service.

The Veteran underwent bilateral partial hemilaminectomy, medial factectomy and forominotomy at L4-5 with bilateral decompression of the L5 nerve roots in May 2009.  

The Veteran's wife wrote in November 2012 that she first met him in 1974 and that he told her at that time that he had injured his back lifting another soldier.  She stated that she had witnessed his chronic back problems over the 38 years they had been married. 

The Veteran was afforded a VA thoracolumbar spine examination in June 2013.  The claims folder was reviewed.  Following examination, the examiner stated, among other things, that there was no supporting evidence to find that the right ankle condition caused or permanently worsened the low back.

Subsequent thereto, the Board sought a VA Medical Advisory Opinion in this matter.  In November 2013, following review of the record, recitation of pertinent evidence, and an exposition relating to the significance of a limbus vertebrae, it was opined that it was less likely than not that a right ankle disorder caused or permanently aggravated low back pathology. 

A February 2014 medical report was received from M. Sears, D.P.M., who found that the Veteran had demonstrated clinical digression in normal gait and function and pain due to severe ankle pathology.  He opined that severe pain led to the Veteran's inability to exercise leading to obesity and back pathology.  He further stated that loss of ankle joint function resulted in an abnormal gait leading to back pathology.  Dr. Sears concluded that the Veteran's ankle pathology was at least 70 percent as likely as not a direct contributing factor in back pathology and subsequent disability.  

In view of the conflicting findings shown above, the Board sought an independent medical expert opinion (IME) in this regard.  In September 2014, a board-certified neurologist found, among other things, that while current chronic lumbar spine disability was more likely of post service onset, the Veteran's service-connected right ankle subsequently developed arthritis and degenerative changes resulting in an abnormal gait.  The IME went on to say that by precluding normal gait, the right ankle injury may have aggravated lumbar pain and disability with at least as likely as not a 50 percent probability.  

As demonstrated above, the evidence reflects that there have been distinct differences of opinion as to whether the Veteran has a back disorder related to service or a service-connected disability.  The Board finds, however, that with the conclusions most recently posited by Dr. Sears and the IME, the evidence is at least in equipoise to the extent that the benefit of the doubt may be resolved in the Veteran's favor.  The Board thus finds that service connection is warranted for degenerative joint disease of the lumbar spine based on aggravation by service-connected disability. See 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the criteria for service connection of a low back disorder by way of aggravation are met and the claim is granted.


ORDER

Service connection for degenerative joint disease of the lumbar spine as aggravated by service-connected right ankle disability is granted.


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


